BOND, J.
An information charging W. J. Powell with criminal libel of Joseph Campbell, and verified by him was filed in the circuit court of Phelps county by its prosecuting attorney. Upon a trial of the information said Powell was convicted, and appealed to this court, where the conviction was set aside and the cause remanded (66 Mo. App. 598). Before the case could be again tried in the circuit court of Phelps county the defendant died, and it was dismissed; thereupon a proper fee bill for costs in said cause was delivered to the defendant Jones as prosecuting attorney, which both he and defendant Woodside, circuit judge of a district including Phelps county, refused to sign and certify as a charge against said county. The parties entitled to the fee bill petitioned this court for a mandamus compelling defendants to “sign and deliver” the aforesaid fee bill. An alternative writ was *225awarded; defendants waived its issuance, and set np the foregoing facts in their return as an excuse for failing to comply with the writ. Relators demurred and moved for a peremptory writ on the allegations of the return.
Coc^7hablefor This presents the question of the application of Revised Statutes of 1889, sections 4095 and 4063, to a prosecution for libel. The first of these sections provides, to-wit: “No indictment for any trespass against the person or property of another * * shall be preferred unless the name of a prosecutor is indorsed as such thereon. * * * If the defendant be acquitted or the prosecution fails, judgment shall be entered against such prosecutor for the costs.” The next section merely applies the rule above stated to informations upon affidavits by making the affiant a prosecuting witness and prosecutor “in all cases in which by law an indictment is required to be indorsed by a prosecutor,” and charging him as such for costs “in case the prosecution should fail from any cause, or the defendant shall be acquitted.” It is perfectly evident therefore that unless the charge in the information under review belongs to the class of offenses wherein the prosecutor is made liable for costs under section 4095, he is not liable under section 4063. The former section authorizes judgment against the prosecutor only when the charge is “trespass against the person or property of 'another.” We have no power to extend its meaning beyond .the “plain or ordinary and usual sense” of the words used. R. S., sec. 6570. So construed a trespass against the person or property of another belongs to a different species from that which includes defamation of character, although both may be included under the gsnus trespass. The above statute used the word person or property in a corporeal sense, as body or material belongings, things having concrete forms. Eor these are the usual and ordinary characteristics of such terms, and make them the proper objects of a trespass, which is “an injury committed by one person upon another with violence, actual or implied.” (See Burrill’s Law Dic.; State v. *226Moles, 9 Mo. 685.) Our conclusion is that under the present statutes the county, and not the individual injured, is liable for the costs of a prosecution for libel which fails on account of the ; death of the party charged. As the return admits the correctness of the fee bill, a peremptory writ of mandamus will be awarded. It is so ordered.
All concur.